Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 25, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156622(65)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  W A FOOTE MEMORIAL HOSPITAL,                                                                                        Justices
  d/b/a ALLEGIANCE HEALTH,
             Plaintiff-Appellant,
                                                                    SC: 156622
  v                                                                 COA: 333360
                                                                    Kent CC: 15-008218-NF
  MICHIGAN ASSIGNED CLAIMS PLAN
  and MICHIGAN AUTOMOBILE INSURANCE
  PLACEMENT FACILITY,
            Defendants-Appellees,
  and

  JOHN DOE INSURANCE COMPANY,
             Defendant.
  ______________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their supplemental brief is GRANTED. The supplemental brief will be accepted
  for filing if submitted on or before August 17, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 25, 2018

                                                                               Clerk